PER CURIAM.
Samuel Robert Queen, Jr., appeals the district court’s orders denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.2000), and denying his motion for reconsideration. We have reviewed the record and the district court’s opinions and find no reversible error. Accordingly, we deny Queen’s motion for a certificate of appealability and dismiss the appeal substantially on the reasoning of the district court.* United States v. Queen, Nos. CR-93-369; CA-97-2980-B (D.Md. May 13, 1999 & May 18, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 We recently held in United States v. Sanders, 247 F.3d 139 (4th Cir.2001), that the new rule announced in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), is not retroactively applicable to cases on collateral review. Accordingly, Queen's Apprendi claim is not cognizable.